Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of August 6, 2015 by and between Sprouts Farmers Market, Inc., a Delaware
corporation (the “Company”), and Amin N. Maredia (the “Executive”).

WHEREAS, the Executive is currently employed as the Chief Financial Officer of
the Company pursuant to an Employment Agreement dated as of July 15, 2011, as
amended by Amendment No. 1 dated April 18, 2013 and Amendment No. 2 dated
April 29, 2015 (as amended, the “Original Employment Agreement”);

WHEREAS, the Board of Directors has determined to promote the Executive to the
role of Chief Executive Officer, the Executive has determined to accept such
promotion, and the parties desire to amend and restate in its entirety the
Original Employment Agreement to reflect the Executive’s new role and the terms
and conditions of employment with respect thereto.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Employment of Executive; Duties.

1.1 Title. During the Employment Period (as defined in Section 2 hereof), the
Executive’s title shall be “Chief Executive Officer” of the Company.

1.2 Duties; PTO; Rules/Policies of the Company. The Executive shall have the
executive and managerial powers and duties as may reasonably be assigned to the
Executive from time to time by the Board of Directors of the Company (the
“Board”); provided that such duties are commensurate with the reasonable and
customary duties of a Chief Executive Officer of similarly situated companies in
the Company’s industry. The Executive will perform the Executive’s duties under
this Agreement in a professional and diligent manner. Except for sick leave,
reasonable vacations and excused leaves of absence, the Executive shall,
throughout the Employment Period, devote all of the Executive’s working time,
attention, knowledge and skills to the Executive’s duties and responsibilities
under this Agreement. Executive may participate in charitable, civic and
industry trade group activities, provided such activities do not interfere with
Executive’s duties and responsibilities under this Agreement. The Executive will
be entitled to up to 25 days of personal time off with pay (including vacation
and sick days) each year of the Employment Period. The Executive shall at all
times be subject to, comply with, observe and carry out: (a) the Company’s
written rules, regulations, policies and codes of ethics and/or conduct
applicable to all its employees generally as reasonably in effect from time to
time during the Employment Period; and (b) such written rules, regulations,
policies, codes of ethics and/or conduct, directions and restrictions applicable
to all senior executive officers of the Company, which the Board reasonably
establishes from time to time during the Employment Period.

2. Term of Employment. This Agreement, and the Executive’s promotion to Chief
Executive Officer, shall become effective on August 6, 2015, or such other date
as may be mutually agreed by the parties (the “Effective Date”). The term of
this Agreement shall be the



--------------------------------------------------------------------------------

time period from the Effective Date through the third anniversary thereof and
thereafter to such date as this Agreement is extended (the “Term”) in accordance
with the following sentence. On the third annual anniversary of the Effective
Date, and each anniversary thereafter, the Term shall be extended for one
additional year, unless during the 30 day period prior to any such anniversary,
the Company or the Executive notifies the other in writing not to have the Term
so extended. The portion of the Term during which the Executive is actually
employed by the Company under this Agreement is referred to as the “Employment
Period”.

3. Compensation and General Benefits.

3.1 Base Salary.

(a) During the Employment Period, the Company agrees to pay to the Executive an
annual base salary in an amount equal to $600,000 (such base salary, as may be
increased from time to time pursuant to Section 3.1(b), is referred to herein as
the “Base Salary”). The Base Salary, less amounts required to be withheld under
applicable law, shall be payable in equal installments in accordance with the
Company’s normal payroll practices and procedures in effect from time to time
for the payment of salaries to officers of the Company, but in no event less
frequently than monthly.

(b) The Board or the Compensation Committee established by the Board (the
“Compensation Committee”) shall review the Executive’s performance on an annual
basis and, based on such review, may increase the Base Salary, as the
Compensation Committee, acting in its sole discretion, shall determine to be
reasonable and appropriate.

3.2 Bonuses. With respect to each fiscal year of the Company that ends during
the Employment Period, the Executive shall be eligible to receive from the
Company an annual performance bonus (the “Annual Bonus”) based upon the
Company’s attainment of annual goals established by the Board or the
Compensation Committee. The target Annual Bonus payment in any given fiscal year
shall equal 100% of the applicable Base Salary paid for such fiscal year (the
“Target Annual Bonus”). Any Annual Bonus earned shall be payable in a lump sum
in the fiscal year following the year to which it relates as soon as reasonably
practicable following the determination thereof, and in accordance with the
Company’s normal payroll practices and procedures. Except as otherwise expressly
provided below or in Section 4 hereof, any Annual Bonus (or portion thereof)
payable under this Section 3.2 shall not be earned and payable unless the
Executive is employed by the Company on the last day of the fiscal year to which
such Annual Bonus relates.

3.3 Expenses. In addition to any amounts to which the Executive may be entitled
pursuant to the other provisions of this Section 3 or elsewhere herein, the
Executive shall be entitled to receive reimbursement from the Company for all
reasonable and necessary expenses incurred by the Executive during the
Employment Period in performing the Executive’s duties hereunder on behalf of
the Company, subject to, and consistent with, the Company’s policies for expense
payment and reimbursement, in effect from time to time.

3.4 Benefits.

 

 

2



--------------------------------------------------------------------------------

(a) During the Employment Period, in addition to any amounts to which the
Executive may be entitled pursuant to the other provisions of this Section 3 or
elsewhere herein, the Executive and Executive’s dependents, to the extent they
are eligible, shall be entitled to participate in all medical, dental, life,
disability and vision insurance, 401(k), vacation, and other employee benefit
plans, if any, made available by the Company to similarly situated employees,
all in accordance with the Company’s policies concerning such plans. Executive
acknowledges and agrees that the benefits of such plans may vary with duties,
salary, and length of employment, and that any questions concerning eligibility,
coverage or duration shall be governed by the terms of the plans or policies.
Except as explicitly stated otherwise in this Agreement, the Company may modify,
suspend or discontinue any benefit plans, policies, and practices at any time
without notice to or recourse by Executive, so long as such action is taken
generally with respect to other similarly situated executives employed by the
Company. The Company will pay 100% of the cost of the medical, dental, life,
disability and vision insurance.

(b) The Company shall timely reimburse the Executive for the premiums paid by
the Executive for a life insurance policy of at least $5 million in death
benefit and a disability insurance policy that the Executive has in effect from
time to time during the Employment Period (collectively, the “Life/Disability
Policies”). The terms and conditions of, and the benefits payable to the
Executive or his estate/beneficiaries under, the Life/Disability Policies during
the Employment Period shall not differ in any material adverse way from the
Life/Disability Policies in place as of the Effective Date. The proceeds from
the Life/Disability Policies are and shall be the property of the Executive or
the Executive’s estate and/or beneficiaries, and not the property of the
Company. Upon the end of the Employment Period, the Company shall transfer to
the Executive all ownership rights in the Life/Disability Policies.

3.5 Executive Stock Option. On August 20, 2015, the Company shall grant the
Executive an option to purchase 1,200,000 shares of the Company’s common stock
at an exercise price per share equal to the fair market value per share of the
Company’s common stock on the date of grant. The option shall be granted
pursuant to the Company’s 2013 Incentive Plan, and evidenced by the Company’s
standard form of grant agreement. In addition, the Executive shall be eligible
for an annual equity award during the Company’s next annual grant cycle in
February 2016 at a level commensurate with the Executive’s position as Chief
Executive Officer of the Company, provided that the aggregate grant date fair
value of such award shall be no less than three times Executive’s Base Salary on
the date of this Agreement.

4. Termination.

4.1 General. The employment of the Executive hereunder (and the Employment
Period) shall terminate in accordance with the provisions of this Section 4.
Except for the additional payments and/or benefits as explicitly stated herein
or in the Incentive Plan or related option documents, upon any termination of
employment, the Executive shall be entitled to only: (a) any Base Salary accrued
through the date of termination but unpaid; (b) any vested and accrued benefits
to be paid or provided pursuant to the terms of any Company benefit plan; and
(c) any reimbursable expenses incurred during the Employment Period in
accordance with Section 3.3 that are unpaid.

 

3



--------------------------------------------------------------------------------

4.2 Death or Disability of the Executive.

(a) The employment of the Executive hereunder (and the Employment Period) shall
terminate upon (i) the death of the Executive and (ii) at the option of the
Company, upon not less than 15 days’ prior written notice to the Executive or
the Executive’s personal representative or guardian, if the Executive suffers a
“Total Disability” (as defined in Section 4.2(b) hereof). Upon termination for
death or Total Disability, the Company shall pay to the Executive, guardian or
personal representative, as the case may be, continued Base Salary at its then
current level for the lesser of (x) six months or (y) until the expiration of
the then-remaining Term (as it may then have been extended but without regard to
possible future extensions), and a prorated share of the Annual Bonus pursuant
to Section 3.2(a) hereof (based on the Employment Period of actual employment
during the fiscal year in which termination occurs) to which the Executive would
have been entitled, if any, had the Executive worked the full year during which
the termination occurred (the “Prorated Bonus”). The continued Base Salary and
Prorated Bonus pursuant to this Section 4.2(a) shall be paid in accordance with
the Company’s normal payroll practices and procedures in the same manner and at
the same time as though the Executive remained employed by the Company.

(b) For purposes of this Agreement, “Total Disability” shall mean: (i) if the
Executive is subject to a legal decree of incompetency from a court of competent
jurisdiction (the date of such decree being deemed the date on which such
disability occurred); (ii) that because of a disease, injury or other physical
or mental illness or impairment, the Executive is unable to perform, with
reasonable accommodation, the material duties of the Executive required hereby
for a period 90 consecutive days, or 120 days within any 12 month period; or
(iii) the insurer of the disability insurance portion of the Life/Disability
Policies giving written notice that the Executive has qualified to receive
disability insurance payments for the balance of the Term under the
Life/Disability Policies.

4.3 Termination by the Company Without Cause, Resignation by the Executive For
Good Reason, or Election by the Company not to Extend the Term.

(a) The Company may terminate the Executive’s employment without “Cause” (as
defined in Section 4.4(a) hereof), and thereby terminate the Executive’s
employment (and the Employment Period) under this Agreement at any time upon
written notice to the Executive. The Company may elect not to extend or further
extend the Term pursuant to Section 2 hereof, in which case the Executive’s
employment shall terminate upon expiration of the Term.

(b) The Executive may resign, and thereby terminate the Executive’s employment
(and the Employment Period), at any time for “Good Reason” (as defined in
Section 4.3(f) hereof), upon not less than 30 days’ prior written notice to the
Company specifying in reasonable detail the reason therefor. The Company shall
have a reasonable opportunity to cure any such Good Reason (to the extent
possible) within 15 days after the Company’s receipt of such notice. If the
Company is not seeking to cure, the Company shall not be obligated to allow the
Executive to continue performing duties for the Company during the 15-day cure
period and may, in its sole discretion, accelerate such termination of
employment (and the Employment Period) to any date during the 15-day cure
period.

 

4



--------------------------------------------------------------------------------

(i) The Executive may not terminate employment under this Agreement for Good
Reason regarding any of the Company’s acts or omissions of which Executive had
actual notice for 90 days or more prior to giving notice of termination for
“Good Reason”, other than as set forth in Section 4.3(f)(iv).

(ii) A determination of whether the Executive legitimately has Good Reason for
termination of the Executive’s employment under this Agreement, and of whether
the Company has effectively cured and thus eliminated the grounds for such Good
Reason, shall be made by the Board, within its sole judgment and reasonable
discretion. However, the Executive shall be entitled to challenge any such
determination pursuant to the provisions of Section 6.2 hereof.

(c) In the event the Executive’s employment and the Employment Period is
terminated pursuant to Section 4.3(a) or (b) hereof, then, subject to
Section 4.3(e) hereof and the Executive’s continued compliance with the
provisions of Section 5, Section 6.1 and Section 6.4, the following provisions
shall apply:

(i) The Company shall continue to pay the Executive the Base Salary in effect at
the end of the Employment Period as if the Executive had remained employed by
the Company for twenty-four (24) months (such period referred to herein as the
“Severance Period”). All such Base Salary payments will be made in the same
manner and at the same time as though the Executive remained employed by the
Company during the Severance Period.

(ii) The Company shall pay an amount, payable in equal installments over the
Severance Period as and when payments are made pursuant to clause (i) above, to
the Executive equal to the sum of the Annual Bonus payments earned by the
Executive during the past two fiscal years.

(iii) The Company shall pay the Executive an amount equal to the Prorated Bonus.

(iv) During the Severance Period, the Company shall reimburse the Executive for
his premiums for continued health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). In the event that the
Company’s payment of COBRA premiums under this Agreement would violate the
nondiscrimination rules of the Patient Protection and Affordable Care Act of
2010, as amended (“PPACA”) or result in the imposition of penalties under PPACA,
the parties agree to reform this provision, to the extent practicable, to comply
with PPACA while maintaining the intended economic benefit to the Executive.

(d) Notwithstanding the foregoing, in the event the Executive’s employment and
the Employment Period is terminated pursuant to Section 4.3(a) or (b) hereof
within twenty-four (24) months following a Change of Control (as defined in
Section 4.3(g) hereof), then (x) the provisions of 4.3(c) shall not apply, and
(y) subject to Section 4.3(e) hereof and the Executive’s continued compliance
with the provisions of Section 5, Section 6.1 and Section 6.4, the following
provisions shall apply:

 

5



--------------------------------------------------------------------------------

(i) The Company shall continue to pay the Executive the Base Salary in effect at
the end of the Employment Period as if the Executive had remained employed by
the Company for thirty-six (36) months (such period referred to herein as the
“Change in Control Severance Period”). All such Base Salary payments will be
made in the same manner and at the same time as though the Executive remained
employed by the Company during the Change in Control Severance Period.

(ii) The Company shall pay an amount, payable in equal installments over the
Change in Control Severance Period as and when payments are made pursuant to
clause (i) above, equal to three times the Executive’s Target Annual Bonus.

(iii) During the Change in Control Severance Period, the Company shall reimburse
the Executive for his premiums for continued health benefits COBRA. In the event
that the Company’s payment of COBRA premiums under this Agreement would violate
the nondiscrimination rules of the PPACA or result in the imposition of
penalties under PPACA, the parties agree to reform this provision, to the extent
practicable, to comply with PPACA while maintaining the intended economic
benefit to the Executive.

(e) As a condition precedent to the Executive’s right to receive the benefits
set forth in Sections 4.3(c) or (d) hereof, the Executive agrees to execute,
within 50 days following the Executive’s date of termination (which release
shall be delivered to Executive within 10 days following the date of such
termination), a customary release of the Company and its respective Affiliates,
officers, directors, stockholders, employees, agents, insurers, representatives
and successors from and against any and all claims that the Executive may have
against any person relating to the Executive’s employment by the Company and the
termination thereof and such release must become effective and enforceable in
accordance with its terms. Such release shall be in form and substance
reasonably satisfactory to the Company. The payments to the Executive under
Sections 4.3(c) or (d) shall be made or shall commence to be made, as the case
may be, on the effective date of the release of claims set forth in this
Section 4.3(e), provided that, if termination of Executive’s employment occurs
within 50 days of the end of the calendar year, payment shall be made or shall
commence to be made, as the case may be, on the later of (i) the effective date
of the release of claims, or (ii) January 2 of the year following the year in
which termination of Executive’s employment occurs, and provided further that
the first payment shall include any amounts that would otherwise have been made
to the Executive between the date of termination and the date of first payment.

(f) For purposes of this Agreement, “Good Reason” means the occurrence of any of
the following:

(i) the Company changes the Executive’s title from that of Chief Executive
Officer; provided, however, that a change in the Executive’s duties or
responsibilities in accordance with Section 1.2 without a change in the
Executive’s title as Chief Executive Officer shall not constitute “Good Reason”;

(ii) a failure of the Company to comply with any of its material obligations
under this Agreement or the Incentive Plan;

 

6



--------------------------------------------------------------------------------

(iii) the Company requires the Executive to work (excluding normal travel
responsibilities) at any office or location more than 50 miles from the location
of the principal office of the Company in Phoenix, Arizona as of the Effective
Date; or

(iv) following a Change of Control, the Executive ceases to be the chief
executive officer of a company whose stock is traded on a nationally recognized
securities exchange; provided, however, that resignation pursuant to this clause
(iv) shall be treated as on account of Good Reason only if such resignation
occurs during the 30 day period commencing on the date that is six months
following the date of the Change of Control.

(g) For purposes of this Agreement, “Change of Control” means the occurrence of
any of the following:

(i) any event occurs the result of which is that any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), becomes the “beneficial owner”, as defined in
Rules l3d-3 and l3d-5 under the Exchange Act directly or indirectly, of more
than 50% of the voting stock of the Company or any successor company thereto,
including, without limitation, through a merger or consolidation or purchase of
voting stock of the Company; provided that the transfer of 100% of the voting
stock of the Company to a person that has an ownership structure identical to
that of the Company prior to such transfer, such that the Company becomes a
wholly owned subsidiary of such person, shall not be treated as a Change in
Control;

(ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board, together with any new directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board then in office;

(iii) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its consolidated subsidiaries
taken as a whole to any Person or group of related Persons; or

(iv) the adoption of a plan relating to the liquidation or dissolution of the
Company.

4.4 Termination by the Company For Cause, Termination by the Executive Other
Than For Good Reason, or Election by the Executive Not to Extend the Term.

(a) The Company may, upon action of the Board, terminate the employment of the
Executive (and the Employment Period) at any time for “Cause” in accordance with
Section 4.4(a); provided, however, the Company may not terminate employment
under this Agreement for “Cause” regarding any of the Executive’s acts or

 

7



--------------------------------------------------------------------------------

omissions of which the Company had actual notice for 90 days or more prior to
giving notice of termination for “Cause”.

(i) For purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following events:

(A) a failure by the Executive to comply with any of the Executive’s material
obligations under this Agreement;

(B) the Executive’s having been convicted of or pleading guilty to (1) a felony
or (2) a misdemeanor that causes or is reasonably likely to cause material harm
to the business, financial condition or operating results of the Company or any
of its subsidiaries;

(C) theft, embezzlement or fraud committed by the Executive in connection with
the performance of the Executive’s duties hereunder;

(D) except as permitted hereby, the Executive’s engaging in any activity that
gives rise to a material conflict with the Company or any of its subsidiaries;

(E) the misappropriation by the Executive of any material business opportunity
of the Company or any of its subsidiaries, excluding any activity permitted
hereby;

(F) any material failure to comply with, observe or carry out the rules,
regulations, policies, directions, codes of ethics and/or conduct and
restrictions applicable to its employees generally or established or approved by
the Board from time to time for senior executive officers of the Company,
including (without limitation), in any case, those regarding conflicts of
interest; and

(G) substance abuse or use of illegal drugs that (1) materially impairs the
Executive’s performance of the Executive’s duties hereunder or (2) causes or is
likely to cause material harm to the business, financial condition or operating
results of the Company or any of its subsidiaries.

(ii) Before the Company may terminate the Executive for Cause, the Board shall
deliver to the Executive a written notice of the Company’s intent to terminate
the Executive for Cause, and the Executive shall have been given a reasonable
opportunity to cure any such acts or omissions (if curable) that constitute
“Cause” within 30 days after the Executive’s receipt of such notice, and the
Executive will have failed to timely cure any such acts or omissions.

(b) The Executive may terminate employment with the Company and end the
Employment Period for any reason other than for Good Reason at any time upon not
less than 30 days’ prior written notice to the Company. The Executive may elect
not to extend or further extend the Term pursuant to Section 2 hereof, in which
case the Executive’s employment shall terminate upon expiration of the Term.

 

8



--------------------------------------------------------------------------------

4.5 Resignation from Officer Positions. Upon the termination of the Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
the Executive), the Executive will be deemed to have resigned, without any
further action by the Executive, from any and all officer and/or director
positions that the Executive, immediately prior to such termination, (a) held
with the Company or any of its subsidiaries and (b) held with any other entities
at the direction of, or as a result of the Executive’s affiliation with, the
Company or any of its subsidiaries. If for any reason this Section 4.5 is deemed
to be insufficient to effectuate such resignations, then the Executive will,
upon the Company’s request, execute any documents or instruments that the
Company may deem necessary or desirable to effectuate such resignations. In
addition, the Executive hereby designates the Secretary or any Assistant
Secretary of the Company and of any subsidiary to execute any such documents or
instruments as the Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of the Company or
subsidiary is deemed by the Company or the subsidiary to be a more expedient
means to effectuate such resignation or resignations.

4.6 Section 409A of the Code.

(a) If the Executive is a “specified employee” within the meaning of
Section 409A of the Code at the time of termination of employment, to the extent
necessary to comply with Section 409A of the Code, any payment required under
this Agreement shall be delayed for a period of six months after termination of
employment pursuant to Section 409A of the Code, regardless of the circumstances
giving rise to or the basis for such payment. Payment of such delayed amount
shall be paid in a lump sum within 10 days after the end of the six-month
period. If the Executive dies during the postponement period prior to the
payment of the delayed amount, the amounts delayed on account of Section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within 60 days after the date of the Executive’s death.

(b) For purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Any amounts payable
solely on account of an involuntary separation from service of Executive within
the meaning of Section 409A of the Code shall be excludible from the
requirements of Section 409A of the Code, either as involuntary separation pay
or as short-term deferral amounts to the maximum possible extent. Any
reimbursements or in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit. In no event may the Executive,
directly or indirectly, designate the calendar year of a payment.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, in no event shall
the Company have any liability in respect of any adverse tax consequences that
the Executive may incur by reason of operation of Section 409A of the Code.

5. Confidentiality, Work Product and Non-Competition and Non-Solicitation. The
Executive reaffirms his agreement to abide by the terms of the Confidentiality,
Non-Competition, and Non-Solicitation Agreement dated as of August 5, 2015.

6. Miscellaneous.

6.1 Non-Disparagement. Each of the parties agree that during the Employment
Period or at any time thereafter, such party will not make any statements,
comments or communications in any form, oral, written or electronic to any Media
or any other Person, which would constitute libel, slander or disparagement of
the other party, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Company or the
Executive. The terms of this Section 6.1 shall not apply to communications:
(a) between the Executive and the Executive’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure; (b) with respect to any legal or
arbitral proceedings; or (c) evaluations or comparisons made in the ordinary
course of business that are factually accurate. The parties further agree that
neither party will in any way solicit any such statements, comments or
communications from others.

6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE EXCLUSIVE
REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER STATUTORY,
CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION AND OTHERWISE IN THIS AGREEMENT.

(a) Mediation First. In the event either party provides a notice of arbitration
of any Dispute to the other party, the parties shall promptly proceed to make a
good-faith effort to settle the Dispute by agreement, in a full-day, non-binding
mediation with a mediator selected from a panel of mediators of JAMS. The
mediation will be governed by JAMS mediation procedures in effect at the time of
the mediation. The Company shall bear the costs for mediation, including the
mediator’s fees; provided, however, that the parties shall each bear their own
individual attorneys’ fees and costs for mediation. If for any reason JAMS
cannot serve as the mediation administrator, the American Arbitration
Association (“AAA”) shall serve as an alternative mediation administrator under
the terms of this Agreement. The Executive

 

10



--------------------------------------------------------------------------------

may, but is not required to, be represented by counsel in mediation. Any
mediators proposed for the panel provided for in this Section 6.2(a) must be
available to serve in the Agreed Venue.

(b) General Arbitration Procedure. In the event that the parties fail to settle
the Dispute at the mediation required by Section 6.2(a) of this Agreement, the
parties agree to submit the Dispute for binding resolution to a single
arbitrator selected from a panel of JAMS arbitrators. The arbitration will be
governed by the JAMS Comprehensive Arbitration Rules and Procedures in effect at
the time the arbitration is commenced, subject to the terms and modifications of
this Agreement. If for any reason JAMS cannot serve as the arbitration
administrator or cannot fulfill the panel requirements of the Arbitration
Provision, the AAA shall serve as an alternative arbitration administrator under
the terms of this Agreement.

(c) Arbitrator Selection. To select the arbitrator, the parties shall make their
respective strikes from a panel of former judges and magistrates, to the extent
available from JAMS (the “Panel”). Any arbitrators proposed for the Panel
provided for in this Section 6.2(c) must be available to serve in the Agreed
Venue. If the parties cannot agree upon an arbitrator from the Panel or if such
a panel is not available from JAMS, then the parties will next make their
respective strikes from the panel of all other JAMS arbitrators available to
serve in the Agreed Venue.

(d) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY SUCH
ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY COURT
PROCEEDING, UNDER THIS AGREEMENT) SHALL BE PHOENIX, ARIZONA (THE “AGREED
VENUE”).

(e) Authority and Decision. The arbitrator shall have the authority to award the
same damages and other relief that a court could award. The arbitrator shall
issue a reasoned award explaining the decision and any damages awarded. The
arbitrator’s decision will be final and binding upon the parties and enforceable
by a court of competent jurisdiction. The parties will abide by and perform any
award rendered by the arbitrator. In rendering the award, the arbitrator shall
state the reasons therefor, including (without limitation) any computations of
actual damages or offsets, if applicable.

(f) Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne solely by the Company, regardless of which party
prevails. Additionally, the Company will bear all other costs related to the
arbitration, assuming such costs are not expenses that the Executive would be
required to bear if he were bringing the action in a court of law, regardless of
which party prevails. Otherwise, the parties shall each bear their own costs,
expenses and attorneys’ fees incurred in the arbitration; provided, however,
that the prevailing party shall be entitled to recover and have awarded its
attorneys’ fees, costs, and any other expenses directly related to the
arbitration, regardless of which party initiated the arbitration, in addition to
any other relief to which it may be entitled. The Executive may, but is not
required to, be represented by counsel in mediation or arbitration.

(g) Limited Scope. The following are excluded from binding arbitration under
this Agreement: claims for workers’ compensation benefits or unemployment

 

11



--------------------------------------------------------------------------------

benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.

6.3 Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request preliminary or temporary
injunctive or other equitable relief regarding the terms of Sections 5 or 6.2
hereof pending final resolution of the matters, including permanent injunctive
relief, from the arbitrator. The exclusive venue of any such proceeding shall be
in the Agreed Venue. The parties agree (a) to submit to the jurisdiction of any
competent court in the Agreed Venue, (b) to waive any and all defenses either
party may have on the grounds of lack of jurisdiction of such court and (c) that
neither party shall be required to post any bond, undertaking or other financial
deposit or guarantee in seeking or obtaining such equitable relief. Evidence
adduced in any such proceeding for an injunction may be used in arbitration as
well. The existence of this right shall not preclude or otherwise limit the
applicability or exercise of any other rights and remedies that a party hereto
may have at law or in equity.

6.4 Post-Termination Assistance. During the Restricted Period, the Executive
shall cooperate, at the reasonable request of the Company (a) in the transition
of any matter for which the Executive had authority or responsibility during the
Employment Period, or (b) with respect to any other matter involving the Company
for which the Executive may be of material assistance.

6.5 Entire Agreement; Waiver. This Agreement and the Exhibits hereto contains
the entire agreement between the Executive and the Company with respect to the
subject matter hereof, and, as of the Effective Date, supersedes any and all
other prior understandings or agreements, whether written or oral, including the
offer letter from the Company to the Executive dated July 1, 2011 and the
Original Employment Agreement. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.

6.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona without regard to principles of
conflict of laws.

6.7 Successors and Assigns; Binding Agreement. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their Affiliates, heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation or sale of all or
substantially all of such Person’s assets or equity interests.

 

12



--------------------------------------------------------------------------------

6.8 Representation by Counsel; Independent Judgment. Each of the parties hereto
acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.

6.9 Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.

6.10 Survival. The provisions of Sections 4, 5 and 6, as applicable, hereof
shall survive the termination of this Agreement.

6.11 Notices. All notices and communications hereunder shall be in writing and
shall be deemed properly given and effective when received, if sent by facsimile
or e-mail, or by postage prepaid registered or certified U.S. mail, return
receipt requested, or by other delivery service which provides written evidence
of delivery, as follows:

If to the Company, to:

Sprouts Farmers Market, Inc.

5455 East High Street, Suite 111

Phoenix, Arizona 85054

Attention: Chief Legal Officer

Facsimile: (480) 339-5997

E-mail: brandonlombardi@sprouts.com

with a copy (which shall not constitute notice) to:

Morgan Lewis & Bockius

101 Park Avenue

New York, NY 10178

Attention: Gary Rothstein, Esq.

Facsimile: (212) 309-6001

E-mail: grothstein@morganlewis.com

If to the Executive, to the most recent address on file with the Company.

or to such other address as one party may provide in writing to the other party
from time to time.

6.12 No Conflicts. The Executive represents and warrants to the Company that his
acceptance of employment and the performance of his duties for the Company will
not

 

13



--------------------------------------------------------------------------------

conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which he is or was a party or
of which he is aware and that there are no restrictions, covenants, agreements
or limitations on his right or ability to enter into and perform the terms of
this Agreement.

6.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile or e-mailed transmission of
any signed original document or retransmission of any signed facsimile or
e-mailed transmission will be deemed the same as delivery of an original. At the
request of any party, the parties will confirm facsimile transmission by signing
a duplicate original document.

6.14 Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.

6.15 No Third Party Beneficiary Rights. Except as otherwise provided in this
Agreement, no entity shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.

6.16 Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under Federal, state or local law and any
additional withholding to which Executive has agreed in writing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the Effective
Date.

 

THE COMPANY

Sprouts Farmers Market, Inc.,

        a Delaware corporation

By:  

/s/ Steven Townsend

Name:   Steven Townsend Title:   Chairman of the Compensation Committee of the
Board of Directors THE EXECUTIVE

/s/ Amin N. Maredia

Name:   Amin N. Maredia